          Case 1:20-cv-00166-ML Document 39 Filed 01/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 BREE MCCLESKEY                                   §
              Plaintiff,                          §
 v.                                               §    No. 1:20-CV-166-ML
                                                  §
 TOLTECA ENTERPRISESE INC., ET                    §
 AL.,                                             §
              Defendants.                         §


                                             ORDER

       Before the court is Defendants’ Unopposed Motion to Reset and Extend Scheduling

Deadlines (Dkt. #35). Upon review, the court finds the motion insufficient to grant Defendants’

sought relief. Accordingly, Defendants’ Unopposed Motion to Reset and Extend Scheduling

Deadlines is DENIED without prejudice to refiling. Dkt. #35.

       In a better effort to achieve Defendants’ aims, the undersigned ORDERS all named

parties in this suit to meet and confer, and subsequently file with the court a mutually agreeable

amended scheduling order with all relevant dates filled in, with the exception of the final pretrial

conference and jury trial dates. Vague requests such as “[t]he designation of testifying and rebuttal

experts should be reset” will be denied unless accompanied with a proposed deadline. Moreover,

the parties should inform the court what month they prefer to try the case.




        SIGNED January 4, 2021.
                                                      _______________________________
                                                      MARK LANE
                                                      UNITED STATES MAGISTRATE JUDGE
